MEMORANDUM DECISION
                                                                                    FILED
Pursuant to Ind. Appellate Rule 65(D),                                         Sep 27 2018, 6:42 am
this Memorandum Decision shall not be                                               CLERK
regarded as precedent or cited before any                                       Indiana Supreme Court
                                                                                   Court of Appeals
court except for the purpose of establishing                                         and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Mark A. Bates                                            Larry D. Stassin
Schererville, Indiana                                    Tanzillo, Stassin & Babcock, P.C.
                                                         Dyer, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael G. Tomera,                                       September 27, 2018
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-DR-587
        v.                                               Appeal from the Lake Circuit
                                                         Court
Rachel B. Tomera,                                        The Honorable Marissa
Appellee-Respondent                                      McDermott, Judge
                                                         The Honorable Lisa A. Berdine,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         45C01-1508-DR-691



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018               Page 1 of 18
                                             Case Summary
[1]   Michael G. Tomera (“Father”) appeals a trial court decree and grant of request

      for relocation in proceedings dissolving his marriage to Rachel B. Tomera

      (“Mother”). He contends that the trial court erred in granting Mother’s

      relocation request, in calculating his weekly child support obligation, and in

      granting Mother’s request for attorney fees. We affirm.


                                 Facts and Procedural History
[2]   Father is a long-time Indiana resident, and Mother was raised in Arkansas.

      They met in 2011 on a cruise ship. For about one year, they maintained a long-

      distance relationship, often meeting in the St. Louis area. Mother relocated

      from Arkansas to Indiana in June 2012. Mother and Father married in 2013

      and had a child (“Child”) in 2014.


[3]   Father is employed as a materials handler and works rotating shifts each week.

      His gross weekly earnings were $1246 in 2016 and $1814 in 2017, and he

      earned a bonus of $8206 in 2017. Mother is a certified surgical technician and

      works as a provisional employee for an Indiana hospital system at an hourly

      rate of $22.50. As a provisional employee, she works only at the times and

      places designated by her employer. Her weekly work schedule varies from

      about sixteen to thirty hours. The full-time job opportunities in the area would

      require her to be on call through the night.


[4]   In August 2015, Father petitioned for marital dissolution, and the parties agreed

      to a provisional order awarding primary physical custody to Mother, with joint

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 2 of 18
      legal custody and parenting time for Father. In December 2015, Mother filed a

      notice of intent to relocate herself and Child to Arkansas on grounds of

      extended family support, rent-free housing, and full-time employment

      opportunities with regular work hours. She proposed a parenting time plan for

      Father that would approximate the total hours outlined in the agreed order.

      Father filed an objection to relocation and requested a partial modification of

      the agreed provisional order with respect to the parties’ relative financial

      contributions. Mother filed a request for attorney fees. The trial court

      conducted a two-day hearing on all pending matters. Father requested written

      findings of fact and conclusions thereon pursuant to Indiana Trial Rule 52(A),

      and the court instructed the parties to submit proposed findings and

      conclusions. The trial court issued a decree dissolving the parties’ marriage,

      granting Mother’s request for relocation, denying Father’s request to modify the

      provisional orders, setting child support and parenting time, and granting

      Mother’s request for attorney fees. Father now appeals. Additional facts will

      be provided as necessary.


                                     Discussion and Decision

      Section 1 – We find no reversible error in the source and form
      of the trial court’s findings and find the evidence sufficient to
                      support the challenged findings.
[5]   Father raises several arguments concerning the trial court’s findings. Where, as

      here, a trial court has issued findings of fact and conclusions thereon, we apply

      a two-tiered standard of review, determining first whether the evidence supports

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 3 of 18
      the findings and second whether the findings support the judgment. Sexton v.

      Sexton, 970 N.E.2d 707, 710 (Ind. Ct. App. 2012), trans. denied. We will not set

      aside a trial court’s findings unless they are clearly erroneous, meaning that our

      review of the record leaves us firmly convinced that a mistake has been made.

      Id. We give due regard to the trial court’s opportunity to assess the credibility

      of witnesses and therefore consider only the evidence and reasonable inferences

      favorable to the judgment without reweighing the evidence or assessing witness

      credibility. Nelson v. Nelson, 10 N.E.3d 1283, 1285 (Ind. Ct. App. 2014). We do

      not defer to the trial court’s conclusions of law and will find clear error if the

      court has applied an incorrect legal standard. Sexton, 970 N.E.2d at 710.


[6]   As a preliminary matter, we address Father’s assertion of error with respect to

      the source of the trial court’s findings. He correctly observes that most of the

      trial court’s findings were adopted verbatim from Mother’s proposed findings.

      A trial court’s verbatim adoption of a party’s proposed findings is not

      prohibited. Country Contractors, Inc. v. A Westside Storage of Indianapolis, Inc., 4
N.E.3d 677, 694 (Ind. Ct. App. 2014). “Although we by no means encourage

      the wholesale adoption of a party’s proposed findings and conclusions, the

      critical inquiry is whether such findings, as adopted by the court, are clearly

      erroneous.” Id. In reviewing the trial court’s findings in this case, specifically

      comparing them to Mother’s proposed findings, we found that although the

      court adopted a significant number of Mother’s findings verbatim, many of

      Mother’s proposed findings were either not adopted at all, adopted only in part,

      or changed to more accurately reflect the facts rather than opinions about the


      Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 4 of 18
      facts. As such, the trial court cannot be said to have engaged in a wholesale

      adoption of Mother’s findings. To the extent that Father claims that opposing

      counsel’s submission (and the trial court’s adoption) of any of Mother’s findings

      that lack evidentiary support is tantamount to attorney misconduct and/or ex

      parte communications with the trial court, we find this argument to be a

      nonstarter.


[7]   That said, we note that some of the trial court’s findings are not proper findings.

      Instead, they are merely recitations of testimony and witness opinions. For

      example, some include phrases such as, “[Mother] testified,” “[Father]

      testified,” “[Witness] testified,” or “[Mother] does not believe.” See, e.g.,

      Appellant’s App. Vol. 2 at 11, 15, 18, 21. Findings that indicate that the

      testimony or evidence was this or that are not findings of fact. Parks v. Delaware

      Cty. Dep’t of Child Servs., 862 N.E.2d 1275, 1279 (Ind. Ct. App. 2007). Rather, a

      “finding of fact must indicate, not what someone said is true, but what is

      determined to be true, for that is the trier of fact’s duty.” Id. (citation omitted).

      In other words, the “trier of fact must adopt the testimony of the witness before

      the ‘finding’ may be considered a finding of fact.” Id. (citation omitted).


[8]   Father challenges seven of the trial court’s 112 findings. The remaining

      findings are unchallenged and therefore stand as proven. See McMaster v.

      McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997) (unchallenged findings are

      accepted as true). Of the seven challenged findings, two are merely recitations

      of testimony and/or opinion and thus are not proper findings. See Appellant’s



      Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 5 of 18
App. Vol. 2 at 19, 21 (findings 83 and 101). The remaining challenged findings

read, in pertinent part,


        32. The parties ended up in Northwest Indiana because Father
        thought his job was better than hers.

        ….

        37. …. Mother enrolled Child in the 1000 books program at the
        library and Baby and Me classes. She takes him to Bellaboos,
        Fair Oaks Farm, museums, and the apple orchard.

        ….

        42. In Arkansas where [Mother] will be residing, there are 3
        hospitals (River Valley, Sparks Regional, St. Edwards) and 4
        surgery centers. She worked there before she met Father and has
        spoken to them to be rehired. The start time is 7:30 am and she
        would not have to be on call so childcare is more workable.

        ….

        70. Father would only seek custody if Mother moved; otherwise
        if Mother stays in Northwest Indiana he is not interested in
        seeking joint or full custody.

        ….

        72. Father attempts to persuade the Court that he has constant
        contact with his son despite the overwhelming evidence this is
        untrue. Even during the few overnights a month he currently has
        his son, he will cancel for vacations, if Father is ill, or will have
        his friends over multiple times on Child’s weekends.


Id. at 13-14, 18.


Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 6 of 18
[9]    Father’s objections to these findings appear to fall into two categories: (1) they

       are too specific and contain facts not in evidence; and (2) they are worded in a

       way that portrays him in a negative light. With respect to his first assertion, we

       agree that certain information in findings 37 and 72 is not part of the

       evidentiary record. However, Father does not deny that the general

       overarching information in each of those findings is true, that is, that Mother

       took Child on excursions to parks, museums, and the library and that there are

       hospitals close to Mother’s Arkansas residence that offer regular full-time hours.

       As for his second assertion, we find that the record supports the findings. For

       example, neither party disputes that Father has a steady job with higher pay

       than Mother’s, that Father has canceled visits due to illness and vacation, that

       Father had friends who have observed his interaction with Child during visits

       and testified as such, and that Father would not challenge physical custody if

       Mother and Child live in Indiana. See Appellant’s Br. at 15 (“If [Mother] does

       not move back to Indiana, then [Father] asks this Court to modify custody and

       award physical custody of [Child] to [Father].”). In short, Father has failed to

       demonstrate clear error with respect to these findings.


          Section 2 – The trial court did not err in granting Mother’s
                              request to relocate.
[10]   Father asserts that the trial court erred in granting Mother’s relocation request.

       He predicates his argument on the relocation statute, which lists factors to be

       considered when assessing a custodial parent’s request to relocate. See Ind.

       Code § 31-17-2.2-1(b) (court shall consider distance involved, hardship and


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 7 of 18
       expense for nonrelocating parent to exercise parenting time, feasibility of

       preserving child’s relationship with nonrelocating parent, relocating parent’s

       patterns and reasons for relocation, and child’s best interest). Where the party

       seeking relocation “provides notice … at an initial hearing to determine

       custody, the court may consider the factors … in its initial custody

       determination.” Ind. Code § 31-17-2.2-2(a). Where the nonrelocating parent

       objects to a relocation request, “[t]he relocating individual has the burden of

       proving that the proposed relocation is made in good faith and for a legitimate

       reason.” Ind. Code § 31-17-2.2-5(c). “If the relocating individual meets the

       burden of proof under subsection (c), the burden shifts to the nonrelocating

       parent to show that the proposed relocation is not in the best interest of the

       child.” Ind. Code § 31-17-2.2-5(d).


[11]   There are no explicit criteria for determining whether a relocation request is

       made in good faith and for a legitimate reason. Gold v. Weather, 14 N.E.3d 836,

       842 (Ind. Ct. App. 2014). This Court has generally required the relocating

       parent to demonstrate an objective basis that is “more than a mere pretext” for

       relocating. B.L. v. J.S., 59 N.E.3d 253, 259 (Ind. Ct. App. 2016) (quoting T.L. v.

       J.L., 950 N.E.2d 779, 784 (Ind. Ct. App. 2011)), trans. denied.


               It is commonly understood in today’s society that individuals
               move in order to live closer to family members, for financial
               reasons, and for employment opportunities. As such, “[w]e infer
               that these and similar reasons ... are what the legislature intended
               in requiring that relocation be for ‘legitimate’ and ‘good faith’
               reasons.”


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 8 of 18
       Id. (citation omitted). “[T]he resolution of a relocation request ultimately turns

       on a judicial determination regarding the best interests of the child[] involved.”

       H.H. v. A.A., 3 N.E.3d 30, 36 (Ind. Ct. App. 2014), trans. denied.


[12]   Here, Mother’s stated reasons for relocation include extended family support

       and favorable financial conditions, which include temporary rent-free housing

       as well as the opportunity for full-time employment during regular work hours.

       The trial court considered the evidence and determined that Mother had met

       her burden of establishing good faith and legitimate reasons for relocating.

       Father concedes that Mother’s stated reasons of proximity to her family and

       better employment opportunities are “considered ‘good faith’ reasons to

       relocate.” Appellant’s Br. at 16. Notwithstanding, he claims that these stated

       reasons are not legitimate but are mere pretext for Mother’s real reason: her

       “animus” toward Father. Id. at 17. The trial court did not agree with Father’s

       assessment of Mother’s reasons. Instead, the court found that “[Mother] has

       never attempted to deny or reduce [Father’s] parenting time, … that [Mother]

       provides to him make up time although not always requested by him and

       further, she provides additional time upon his request.” Appellant’s App. Vol.

       2 at 23; see also id. at 26 (court’s conclusion that “[Mother’s] Notice to Move is

       not motivated by malice.”).


[13]   In Gold, 14 N.E.3d at 842, a panel of this Court affirmed the trial court’s grant

       of the mother’s request to relocate to Georgia with her child where the mother,

       the child’s primary caregiver, demonstrated good faith and a legitimate purpose

       for relocating. As in this case, the mother’s purposes for relocation included

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 9 of 18
       proximity to her extended family, an ongoing support structure for herself and

       her child, living arrangements with the child’s grandmother, and an increased

       earning capacity. Id. at 846. See also Dixon v. Dixon, 982 N.E.2d 24, 26-27 (Ind.

       Ct. App. 2013) (affirming grant of mother’s request to relocate to Illinois with

       son despite father’s arguments that schedule conflicts and distance of move

       made relocation not in son’s best interest).


[14]   Similarly, in Dillon v. Dillon, 42 N.E.3d 165, 166-67 (Ind. Ct. App. 2015), where

       a father moved to Arizona before the mother filed for divorce, and the mother

       had temporary physical custody of the couple’s child, another panel of this

       Court affirmed a trial court judgment granting physical custody to the

       relocating father, who eventually settled in California with his new wife. There,

       the father had been the child’s primary caregiver and had taken an active role in

       her education, care, and development, and had extended relatives in California.

       Id. at 170. Likewise, here, Mother has been Child’s primary caregiver, has

       borne the lion’s share of the parenting responsibilities on her own, and now

       seeks to relocate to her family home, where she has a support structure of

       extended relatives, and where she can improve her financial situation. Like the

       trial court, we do not find her reasons to be pretextual.


[15]   Father also claims that the trial court erred in finding that relocation is in

       Child’s best interest. Father raises two arguments with respect to best interest.

       First, he contends that because of the acrimony between him and Mother, the

       trial court erred in not appointing a guardian ad litem (“GAL”) to represent

       Child’s best interests. However, he concedes that he never requested the

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 10 of 18
       appointment of a GAL and now claims that the trial court erred in not

       appointing one sua sponte. In matters involving custody, visitation, and

       support, the trial court’s decision whether to appoint a GAL, even on request, is

       a matter within its sound discretion. Matter of Paternity of A.R.R., 634 N.E.2d
786, 790 (Ind. Ct. App. 1994); see also Ind. Code § 31-15-6-1 (providing that

       court “may” appoint a GAL). It is the trial court’s function to resolve disputes

       as to what is in the child’s best interest, and the fact that the parents disagree

       over best interest is not determinative in the trial court’s decision whether to

       appoint a GAL. A.R.R., 634 N.E.2d at 786. The trial court acted within its

       discretion in not sua sponte appointing a GAL.


[16]   Second, Father challenges the legitimacy of the provision in the relocation

       statute that shifts the burden to him to prove that relocation is not in Child’s

       best interest. See Ind. Code § 31-17-2.2-5(d) (once relocating parent has

       demonstrated good faith and legitimate reason, burden shifts to nonrelocating

       parent to demonstrate that relocation is not in child’s best interest).1 He asks

       that we adopt the reasoning of the Colorado Supreme Court in In re Marriage of

       Ciesluk, 113 P.2d 135, 148 (Colo. 2005), that parents should share the burden of

       proof concerning a child’s best interest in matters concerning a relocation

       request. In Baxendale v. Raich, 878 N.E.2d 1252, 1259 (Ind. 2008), our supreme

       court agreed with the Ciesluk court’s reasoning and concluded that the trial




       1
         To the extent that Father challenges the burden-shifting language, we find this to be a matter for the
       legislature.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018                 Page 11 of 18
       court is to balance the various interests of the relocating parent, the

       nonrelocating parent, and the child, keeping in mind that the child’s best

       interests are “powerful countervailing considerations that cannot be swept aside

       as irrelevant.” We believe that the trial court did exactly that.


[17]   In determining the best interest of the child, the trial court is to consider several

       statutory factors, including the child’s age, sex, wishes, interaction and

       relationship with parents, siblings, and other persons who may significantly

       affect him, adjustment to home, school, and community, and mental and

       physical health. Ind. Code § 31-17-2-8. In arguing that relocation is not in

       Child’s best interest, Father relies on H.H., where another panel of this Court

       affirmed the trial court’s denial of a mother’s request to relocate to Hawaii with

       her child and new husband. 3 N.E.3d at 39. The H.H. court noted that

       although the mother had demonstrated good faith and a legitimate reason for

       wanting to relocate (her new husband’s job in Hawaii), the record supported the

       trial court’s conclusion that the relocation was not in the child’s best interest,

       where the record showed that the father actively participated in the child’s life,

       the child was thriving in her current school, the child had a strong bond to her

       step- and half-siblings living in Indiana, and the mother had previously been

       found in contempt for refusing to allow the father to exercise his parenting time.

       Id. at 37-39.


[18]   Here, the trial court considered voluminous evidence and determined that

       Mother was Child’s chief caregiver, that Father participated in parenting time

       but often cut his time short or canceled it altogether when he did not feel well or

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 12 of 18
       wanted to go on a trip, and that Mother had good-faith, legitimate financial

       reasons to relocate so that she could have full-time work without overnight call.

       Unlike the child in H.H., Child had no sibling bonds in Indiana, had a strong

       extended family support structure in Arkansas, which included cousins and

       friends his age, and had a mother with a history of promoting parenting time

       and a commitment to a parenting time plan for Father that would approximate

       the total number of days under the provisional order. In its order, the court

       explicitly indicated its consideration of each of the factors listed in the

       relocation and best interest statutes. See Appellant’s App. Vol. 2 at 22-24.

       Based on our review of the record, we conclude that the court did assess the

       interests of the various parties according to the statutory factors and granted

       Mother’s relocation request. Father simply disagrees with the outcome. His

       arguments amount to invitations to reweigh evidence and reassess witness

       credibility, which we may not do. Nelson, 10 N.E.3d at 1285. The evidence

       supports the trial court’s findings, and the findings support the grant of

       Mother’s relocation request. Therefore, we conclude that Father has failed to

       demonstrate clear error.


         Section 3 – The trial court did not err in calculating Father’s
                           child support obligation.
[19]   Father also claims that the trial court erred in calculating his weekly child

       support obligation. A trial court’s calculation of child support is presumptively

       valid, and as such, we will reverse only where the determination is clearly




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 13 of 18
       erroneous or contrary to law. Salser v. Salser, 75 N.E.3d 553, 559 (Ind. Ct. App.

       2017).


[20]   Father challenges the following aspects of the child support calculation: that

       Mother’s rent-free housing was not imputed as income; that her weekly income

       was calculated based on an hourly rate of $22.50 rather than $24.30; and that he

       was not given any child support offset for increased travel expenses owing to

       Mother’s relocation. With respect to imputing income to a parent, Comment

       2(d) to Child Support Guideline 3A reads in pertinent part,


                Whether or not income should be imputed to a parent whose
                living expenses have been substantially reduced due to financial
                resources other than the parent’s own earning capabilities is also
                a fact-sensitive situation requiring careful consideration of the
                evidence in each case. It may be inappropriate to include as
                gross income occasional gifts received. However, regular and
                continuing payments made by a family member … that reduce
                the parent’s costs for rent … may be the basis for imputing
                income. If there were specific living expenses being paid by a
                parent which are now being regularly and continually paid by …
                a third party, the assumed expenses may be considered imputed
                income to the parent receiving the benefit.


       Here, the record shows that Mother’s parents offered her the opportunity to live

       rent-free in the home she grew up in until her financial position improves to the

       point that she can afford to purchase the home. The record shows that Mother

       and her parents view the arrangement as a stop-gap measure, since Mother

       would be moving from the marital residence in Indiana, would incur moving

       expenses, and would need to get settled in a new job. Because there is evidence


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 14 of 18
       in the record showing this to be a temporary rather than a continuing

       arrangement, the trial court acted within its discretion in not imputing rental

       income to Mother.


[21]   Next, with respect to the hourly rate used in calculating Mother’s income,

       Father argues that the trial court failed to take into account a February 2017

       increase in Mother’s hourly pay rate from $22.50 to $24.30. However, the

       record shows that the pay increase was the result of a clerical error and was

       subsequently corrected. The trial court confirmed that Mother’s actual hourly

       pay rate was $22.50. Tr. Vol. 2 at 30-33.


[22]   As for Father’s increased travel expenses that will ensue from Mother’s

       relocation, the trial court considered these and allocated them on a 75%/25%

       basis based on the parties’ relative incomes. The record shows that the

       expenses will fluctuate between $100 and $750 per visit, depending on whether

       the parties travel by car or by plane and ever-changing gas and ticket prices. As

       such, the proportional division of these expenses represents not only a fair

       method but also one that is less speculative. The trial court did not clearly err

       in its allocation of travel expenses.


             Section 4 – The trial court acted within its discretion in
                   granting Mother’s request for attorney fees.
[23]   Father also contends that the trial court erred in granting Mother’s request for

       attorney fees. We review a trial court’s ruling on a petition for attorney’s fees

       for an abuse of discretion. Swartz v. Swartz, 720 N.E.2d 1219, 1223 (Ind. Ct.


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 15 of 18
Ohio App. 1999). An abuse of discretion occurs if the trial court’s decision clearly

       contravenes the logic and effect of the facts and circumstances before it or it has

       misinterpreted the law. Id.


[24]   “The general rule regarding attorney fees – known as the American Rule – is

       that each party bears its own attorney fees.” Cavallo v. Allied Physicians of

       Michiana, LLC, 42 N.E.3d 995, 1006 (Ind. Ct. App. 2015). Among the

       exceptions to the American Rule are attorney fee awards in domestic relations

       matters. Indiana Code Section 31-15-10-1 allows a trial court to order a party

       to a marital dissolution to pay a reasonable amount for the cost to the other

       party of maintaining or defending any proceeding connected with the

       dissolution. Ehle v. Ehle, 737 N.E.2d 429, 437 (Ind. Ct. App. 2000). This

       includes amounts for legal services provided and costs incurred before the

       proceedings commenced or after entry of judgment. Ind. Code § 31-15-10-1(a).


[25]   The purpose of the award of attorney fees is to ensure legal representation for a

       party in a dissolution proceeding who might not otherwise be able to afford an

       attorney. Hartley v. Hartley, 862 N.E.2d 274, 286-87 (Ind. Ct. App. 2007).

       Among the factors that the trial court must consider when evaluating a request

       for attorney fees are the parties’ relative resources, economic condition,

       employability, and earning potential. Id. at 286. Where one party is “in a

       superior position to pay fees,” an award of attorney fees is proper. Id. at 287.


[26]   According to the weekly childcare obligation worksheet, Father’s gross weekly

       income is approximately three times Mother’s. Respondent’s Ex. P. As such,


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 16 of 18
       he is in a superior position to pay attorney fees. Mother’s counsel submitted an

       attorney fee affidavit specifying an hourly billing rate of $250 and a total bill, as

       of the hearing date, of $16,775. Respondent’s Ex. Q. The trial court ordered

       Father to pay $14,925 of those fees. To the extent that Father complains that a

       portion of those fees is attributable to Mother’s filing of the relocation request,

       which he opposed, we remind him that the relocation statute explicitly allows

       the court to award reasonable attorney fees associated with the filing of

       relocation notices and responses/objections to relocation in accordance with

       Indiana Code Chapter 31-15-10. Ind. Code § 31-17-2.2-1(c). With respect to

       Father’s arguments concerning his own financial setbacks due to the

       dissolution, the court considered his argument and simply found it to lack

       support, given that Father owned two homes, earned income and bonuses that

       were exponentially more than Mother’s, and retained the vast majority of his

       pension, and given the fact that Mother would not receive a cash settlement as

       part of the dissolution. As for Father’s argument that Mother should not be

       awarded attorney fees because she did not use her best efforts to find full-time

       employment, we remind him of the evidence showing that full-time positions in

       Mother’s field of work in northwest Indiana would require her to be on call

       overnight and that her pursuit of full-time employment during regular hours

       without overnight call is one of the principal reasons that precipitated Mother’s

       request to relocate to Arkansas. We find no abuse of discretion in the trial

       court’s award of attorney fees. Accordingly, we affirm.


[27]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 17 of 18
Najam, J., and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-587 | September 27, 2018   Page 18 of 18